Fourth Court of Appeals
                                San Antonio, Texas
                                     November 3, 2021

                                    No. 04-20-00134-CV

                       H.L. ZUMWALT CONSTRUCTION, INC.,
                                   Appellant

                                             v.

                                  ROAD REPAIR, LLC,
                                       Appellee

                 From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2015CVQ002791D2
                       Honorable Monica Z. Notzon, Judge Presiding


                                      ORDER
       The Appellee's Unopposed Motion for Extension of Time to File Motion for Rehearing is
hereby GRANTED.




                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2021.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court